Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 3 Aug. 1822
				
				August 3 After despatching my Letters we received Georges N. 10 with one from Mrs. Porter in London in which she is desirous that you should dispose of 20 copies of some work written by her father which she has just published, the first Vol of which she has sent to Mr. Gracie with an order to send them to you, and she has fixed the price in England at half a pou 18S. 6d a Vol. The poor old Lady as usual talks of Sir R and Lady Liston, and the Compliments of Lord St. Hellens, who she tells me has promised to present her book to the King—This evinces a little more of that twist as poor Mrs. Hewlett used to say, which more or less pervades every body’s brain—By the same opportunity my Brother received a Letter from Mrs. Smith, in which she informs him that they had sold off every thing they possessed to pay the  expences of their voyage, and were to sail in the Amanda Melvina, about the 11 of July so that we may expect them every hour—It is impossible not to feel a little uneasy about them, as there are so many pirates in those Seas, and they are so atrociously cruel that the idea of their falling into their hands is truly horrible—We rode out into the Country which we do every evening by order of the Dr who is desirous that my Brother should exercise as much as possible in this way, but walk very little—When we returned, we found a present from Mrs. Fisher of a most beautiful night blooming Ceres—It is impossible to form an idea of any thing more delicately elegant—The Flower is white in the globe form, surrounded by three or four rows of leaves in a saucer form, rather spiral, of a pale or rather yellow green—These leaves are so separated as to have at a distance the appearance of feathers, which adds much to its beauty by its waving lightness and brilliancy—Like our Sex it only displays its charms to advantage by Candle light, when it enchants all beholders—The heat yesterday and to day is almost unsupportable and I am very anxious concerning you, as I understand you bear it worse than usual. I am happy to see by all the Letters which we receive that you are so gay in the City. At any rate it serves to vary the dull monotony of every day quiet; and draws you for a few hours from your too constant and oppressive duties, which really wear you to death.—To attain the highest honours your Country affords is certainly an ambition worthy of a great mind—but I much doubt whether it can ever prove a reward for the harrassing toils, the desstrest distressing anxiety, and the load of obloquy and loathsome calumny through which you must wade to obtain it; and when possessed of the station; I observe by sad experience a man must descend as he rises, and suffer nearly as much persecution by way of clearing the road for his successor—All this however is nothing compared with the thorns which strew the pillow of a chief Magistrate in an elective Government; which must pierce the Soul of a man of sensibility, and prove destructive to every comfort—You will smile at my view of these flattering distinctions, which lure but to betray: but my intimate acquaintance with head quarters has taught to me the value of this coy and fleeting blessing; and has in a great measure destroyed my taste for such felicity—I believe it requires all the congealing qualities of our present Executive, to support the situation with stoicism; and to make it lucrative if not easy—Major Jackson sat an hour with us—He is a remarkable instance of the changes incident to human nature in the advance from youth to age—When I knew him seven and twenty years ago, he was thought a man of wit, brilliancy, and that light and superficial reading, which just suffices to give an appearance of learning without any real or solid acquirement—He was fitted for a boon companion who could with the assistance of  Joe Miller set the Table in a roar, and his society was ever hailed with glee by the lovers of pleasure—How the picture is reversed—his vivacity is lost sunk in heaviness—his wit has sunk changed into dry unmeaning jokes, and his general conversation has lost the charm (which was once so attractive) by its perpetual and wearying sameness—When I meet with such person’s I cannot refrain from asking myself of what man with all his boasted reason has to be proud—How few like your father retain the power to delight; the desire to enlighten—How few have the talent to “gather honey from every opening flower” and lay it up in store for future generations—Here and there we meet with such examples, but they are like the Alloe Aloe which blooms but once in a Century  to delight the astonished world—I am very happy to learn that John and Charles are doing so well—May they meet the reward their exertions merit, and if they cannot attain to the height to which we aspire; may they at least meet with the approbation of those on whose kindness and indulgence they must depend—We see many promoted far beyond their merits, and many sunk whose merits ought not to be questioned; and we hourly witness how hard it is to force mankind to do us justice, even at those periods of life which have afforded opportunities to perform acts which entitle to us to claim the highest rewards, nay even to demand them—In no situation can we be exempted from caprice and partiality; and the children of a public man must share his popularity or the advises of party—Talents are the gift of God cultivated and improved by man’s labour—To some the labour is not great; to others acquirements are hardly earned: all we can ask and all we can require is, that the most shall be made of opportunity, and that done we must endeavour to be satisfied—Ever yours.
				
					L C A.
				
				
					Throw this like all the rest of my Letters among your waste paper
				
			